Citation Nr: 0812374
Decision Date: 04/14/08	Archive Date: 05/21/08

Citation Nr: 0812374	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-06 432	)	DATE APR 14 2008
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for erectile 
dysfunction.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for erectile dysfunction.

In February 2008 the Board remanded the veteran's claim of 
entitlement to an initial compensable rating for erectile 
dysfunction, but it was thereafter learned that the veteran 
died on June 14, 2007, prior to the Board remand.  The 
instant Board decision vacates the February 2008 Board remand 
(a separate Board decision dismisses the appeal due to the 
death of the veteran).  


FINDINGS OF FACT

1.  In February 2008, the Board remanded the veteran's claim 
of entitlement to an initial compensable rating for erectile 
dysfunction.

2.  On March 27, 2008 the Board was notified by the Little 
Rock, Arkansas RO that the veteran died in June 2007.

3.  Because the veteran died prior to the February 2008 
remand, the remand was not in accord with due process. 


CONCLUSION OF LAW

As the February 25, 2008 Board remand was not in accord with 
due process, such remand must be vacated.  38 C.F.R. 
§ 20.904(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 25, 2008, the Board remanded the veteran's claim 
for an initial compensable rating for erectile dysfunction.  
Thereafter, the Board was notified that the veteran had died 
on June 14, 2007.  

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

As the veteran died before the Board remanded the claim in 
February 2008, the Board had no jurisdiction to adjudicate 
the veteran's claim.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.  

In Landicho v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's action and dismiss the appeal.  The vacatur of 
the Board's February 25, 2008 remand and dismissal of this 
appeal on these grounds ensures that the action ordered by 
the Board and the underlying decision by the RO have no 
preclusive effect in the adjudication of any accrued benefits 
claims derived from the veteran's entitlements, and which may 
ensue in the future.  Therefore, consistent with the Court's 
reasoning set forth in Landicho, supra, and to accord due 
process, the Board will vacate its February 25, 2008 remand.  
38 C.F.R. § 20.904(a).  As noted in the above introduction 
section, a separate Board decision dismisses the appeal of 
the increased rating claim.  


ORDER

The Board's February 25, 2008 remand in the above captioned 
appeal is vacated. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0806243	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-06 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable initial evaluation for erectile 
dysfunction.  


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that granted service connection 
for erectile dysfunction with a noncompensable rating, 
effective June 30, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007)

Notices letters sent to the veteran in September 2004 and 
March 2005 dealt with the issue of entitlement to service 
connection for erectile dysfunction and did not explain the 
evidence necessary to substantiate a claim for an increased 
rating for erectile dysfunction.  Therefore, the matter must 
be remanded to ensure compliance with notice requirements.  
38 U.S.C.A. § 5103(a) (West Supp. 2007); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter to the veteran 
that advises him of the evidence necessary 
to substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  He 
should also be advised to submit all 
pertinent evidence in his possession.  He 
should also be provided the criteria for 
the evaluation of his erectile dysfunction 
under Diagnostic Code 7522.  38 C.F.R. 
§ 4.115b (2007).

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

